There is in the record what purports to be a recognizance but which does not comply with the statute. It recites, among other things, that appellant stands charged with the offense of unlawfully selling intoxicating liquors by indictment. It does not recite that he was convicted, nor does it recite the amount of punishment assessed. This does not meet the requirements of the statute.
The motion of the Assistant Attorney-General to dismiss the appeal for want of legal and sufficient recognizance will be sustained and the appeal will be dismissed, and it is accordingly so ordered.
Dismissed.
                          ON REHEARING.                          May 15, 1912.